DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 04/14/2021 has been entered and fully considered. Claims 1-20 remain pending in the application, where independent claims and 1, 11 and 20 have been amended. 

Response to Arguments
2- Applicant’s amendments and their corresponding arguments, with respect to the rejection of the pending claims under 35 USC 102(b) and 103 have been fully considered and are persuasive.  
Therefore, the rejection has been withdrawn.  

3- However, upon further consideration, a new ground of rejection is made over Eshner, and Eshner, Miller, and Sun in view of Smith et al. (PGPUB 2020/0232786).

4- The amendments to the independent claims appear to change the scope of the invention as previously claimed because in the present claims a pattern angle is determined which maximizes a contrast of the interference pattern feature information, whereas it was previously claimed (in claim 4) the pattern angle which maximizes “the contrast” that was construed as any contrast and not necessarily the contrast of the interference pattern, as clarified and the rotation angle.

For a compact prosecution, the Applicants are respectfully invited to request, at their convenience, a telephonic interview with the Examiner before their next response or prosecution step, to examine the options to expedite the resolution of the instant application, if any. 

Claim Interpretation - 35 USC § 112
5- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Image measurement unit, feature information extractor and coherence measurement unit in claims 1, 4, 10, 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
6- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7- Claims 1-5, 10-15 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ensher et al. (PGPUB No. 2009/0323737), hereinafter in view of Smith et al. (PGPUB 2020/0232786), hereinafter Smith.

In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).

The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).
As to amended claims 1, 20 and claim 11, Ensher teaches an apparatus and its corresponding method of use for measuring a coherence of a light source (104 and equivalents which includes lenses and gratings) of a holographic display (Abstract and Figs. 1-23. The light source being that of a holographic display is construed as a mere intended use, since the holographic display is not claimed in any measure. Its connection to the light source is not claimed either), the apparatus comprising:  5an image measurement unit (PSD 116, 1144, 1244, and equivalents which here is considered as a 2D ccd camera; ¶ 105, 126, 138 as examples) configured to photograph an interference pattern generated by light output from the light source (such as in the pattern in Fig. 16 obtained in the different embodiments); 
a feature information extractor configured to obtain an interference pattern feature information with respect to the interference pattern from an interference pattern image of the interference pattern; and  10a coherence measurement unit configured to measure the coherence of the light source based on the interference pattern feature information (¶ 122-123, 125, 133, 136-137; contrast of the interference fringe pattern, i.e. feature, is measured/calculated, which is directly 
	Ensher does not teach expressly the coherence measurement unit to determine a rotation angle of the interference pattern which maximizes a contrast of the interference pattern feature information and to measure the coherence of the light source based on the interference pattern feature information and the rotation angle.
	However, in a similar field of endeavor, Smith teaches an interference based measurement device (Abstract and Figs. 1-11) wherein the contrast of the an interference pattern, and the corresponding coherence length of the length that generates it, is monitored so that the amount of rotation of the interference pattern and the grating generating it be adjusted to find the orientation that provides maximum contrast (¶ 49, 77). This teaching added to Ensher’s clarification, ¶ 122, 133, that the degree of coherence of a laser mode by measuring the contrast ratio of interference patterns would suggest to one with ordinary skill in the art the use of the rotation angle of an interference pattern that maximizes its contrast to determine the degree of coherence of the laser source.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to consider the apparatus and method of Ensher according to Smith’s suggestions so that the coherence measurement unit to determine a rotation angle of the interference pattern which maximizes a contrast of the interference pattern feature 

As to amended claims 4, 14 and claims 5 and 15, the combination of Ensher and Smith teaches the apparatus of claim 1 and its corresponding method of claim 11.
Moreover, Ensher teaches wherein 21the coherence measurement unit is further configured to calculate the contrast of the interference pattern feature information; (Claims 5, 15) wherein the contrast is calculated by dividing a difference between a maximum value of the interference pattern feature information and a minimum value of the interference pattern feature information by a sum of the maximum value and the minimum value (¶113, 122, 133, 151 for ex.; the contrast formula in ¶ 133, is used to calculate the contrast ratio, and the dependence of the latter on the rotation angle of the interference pattern imposed by the angles of diffraction of the beams off the grating, the incidence angle and the wedge angle) .  

As to claim 10, the combination of Ensher and Smith teaches the apparatus of claim 1
Moreover, Ensher teaches the apparatus further comprising: a shear interferometer configured to receive the light and represent a degree of the coherence of the light source through the interference pattern, wherein when the image measurement unit photographs the 15interference pattern, the image measurement unit photographs the interference pattern represented on the shear interferometer (Fig. 11-12, Abstract, ¶ 10, 11, 57 and 80 for ex.).



As to amended claims 2-3 and 12-13, the combination of Ensher and Smith teaches the apparatus of claim 1 and its corresponding method of claim 11.
Ensher does not teach expressly wherein the interference pattern feature information includes an average of all 15brightness values on a straight line parallel to a vertical axis of the interference pattern image when the interference pattern is in a vertical direction; (Claim 3, 13) wherein the interference pattern feature information includes an average of all 20brightness values on a straight line parallel to a horizontal axis of the interference pattern image when the interference pattern is in a horizontal direction.  
However, one with ordinary skills in the art would appreciate the method/apparatus described by Ensher in Figs. 14/15 and ¶ 10-11, 88, 139-140 for ex., where fringe brightness values are measured and displayed, in addition to their equivalent contrast, which can be as an average value corresponding to all the brightness values of the fringes, as suggested by Smith which uses averaging of pixel values (¶ 60 for ex.). The light brightness values are measured along axes that generally are perpendicular to the direction of each fringe, whether the fringes are horizontal or vertical. The use of such integrated measurement  (See MPEP 2143 Sect. I. B-D)
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to consider the teachings and suggestions of Ensher and Smith so that the interference pattern feature information is an average of all 15brightness values on a straight line parallel to a vertical axis of the interference pattern image when the interference pattern is in a vertical direction; the interference pattern feature information is an average of all 20brightness values on a straight line parallel to a horizontal axis of the interference pattern image when the interference pattern is in a horizontal direction, with the advantage of effectively determining the longitudinal laser mode (¶ 11) and its associated coherence length.
8- Claims 6-7, 16-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ensher and Smith in view of Miller (Patent No. 6421131). 

As to claims 6, 16, the combination of Ensher and Smith teaches the apparatus of claim 4 and its corresponding method of claim 14.
The combination does not teach expressly further comprising an analyzing processor configured to analyze influence of characteristic information of components of the light source on the coherence by using a neural network based on the rotation angle. 
However, in a similar field of endeavor, Miller, and the references incorporated therein, teaches a birefringent interferometer (Figs. 7-10 and Abstract) wherein estimation of coherence length and line bandwidth is performed by neural networks (Col. 3 ll. 13-29, Col. 3 l. 65-Col. 4 l. 7, and Col. 9 ll. 2-12 for ex.)
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to consider the apparatus and method of Ensher and Smith according to Miller’s suggestions to comprise an analyzing processor configured to analyze influence of characteristic information of components of the light source on the coherence by using a neural network based on the rotation angle, with the advantage of effectively performing interferometric calculation using modern and efficient computing means (Col. 9 ll. 2-12).

As to claims 7, 17, the combination of Ensher, Smith and Miller teaches the apparatus of claim 6 and its corresponding method of claim 16.


9- Claims 8-9, 18-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ensher and Smith in view of Miller, and further in view of Sun et al. (PGPUB No. 6421131). 

As to claims 8-9, 18-19, the combination of Ensher, Smith and Miller teaches the apparatus of claim 6 and its corresponding method of claim 11.
Moreover, Miller wherein the analyzing processor analyzes the influence of the interference pattern feature information, the 22analyzing processor uses neural networks (see claim 6/16). 
The combination does not teach the analyzing processor performs machine learning by using the neural network based on a training set including the characteristic information of the light source mapped to interference pattern feature information having a high contrast; (claims 9, 19) wherein the analyzing processor is further configured to feedback an optimal characteristic value for the light source determined by a result of the machine learning through the neural network.  

Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to consider the apparatus and method of Ensher, Smith and Miller according to Sun’s suggestions so that the analyzing processor performs machine learning by using the neural network based on a training set including the characteristic information of the light source mapped to interference pattern feature information having a high contrast; wherein the analyzing processor is further configured to feedback an optimal characteristic value for the light source determined by a result of the machine learning through the neural network, with the advantage of effectively accelerating the image interferometric calculations using modern and efficient computing means (¶ 69 for ex).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure (see References in the attached Notice of References).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886